Citation Nr: 0008443	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
(P.O.) coccygectomy, described as removal of the coccyx, with 
tender scar, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease/degenerative joint disease (DDD) (DJD), lumbar spine, 
secondary to a coccygectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had two periods of active service from October 
1952 to October 1955, and January 1958 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in August 1998 to 
schedule a Travel Board hearing.  The veteran thereafter 
notified the RO that he did not wish a hearing.  Development 
requested in a prior remand of October 1997 has been 
accomplished.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's P.O. coccygectomy, with tender scar, is at 
present asymptomatic from a clinical standpoint, with no 
current lower back complaints attributed directly to the 
coccygectomy.  Tenderness is not confirmed by objective 
demonstration, and no limitation of function secondary to the 
surgical scarring is noted.

3.  There are no extraordinary factors resulting from the 
service connected coccygectomy productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

4.  The veteran's DDD/DJD, lumbar spine is not caused by the 
coccygectomy in service, nor has the DDD/DJD, lumbar spine 
disorder been aggravated or caused to worsen by the service-
connected residuals of the coccygectomy.  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for SP, 
coccyx removal with tender scar, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, Part 4. 
Diagnostic Codes (DC) 5298, 7804 (1999). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for degenerative 
disc disease/degenerative joint disease (DDD) (DJD), lumbar 
spine, as secondary to a coccygectomy in service. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased evaluation for a coccygectomy.

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a increased rating, greater 
than the current 10 percent ratings is warranted for 
residuals of a coccygectomy.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The service medical records show that the appellant 
complained of coccygeal pain and associated lower back pain 
beginning in 1959.  At that timer there was no associated 
trauma noted.  In July 1961, he underwent surgery for the 
total removal of the coccyx. The veteran was separated from 
service after a service medical board.  The diagnosis was 
coccydynia, absence acquired coccyx.  No other lower back 
disability was noted.

By rating decision in October 1963, service connection was 
granted for PO removal of coccyx with tender scar, and a 10 
percent rating was assigned.  This rating is now a protected 
from reduction.

In a VA examination in November 1995, the veteran reported 
falling down some steps and landing on his buttocks in 1957 
or 1958.  He reported immediate severe pain which subsided 
after a few weeks and recurred 2 or 3 years later.  He then 
underwent a coccygectomy in 1961, and has had back pain since 
the surgery.  He complained of severe constant low back pain 
which he localized to the lumbosacral area.  He also 
complained of pain in the lateral aspect of the left thigh, 
calf, and leg.  The pain was aggravated by activities of all 
sorts, including bending, lifting, walking, and standing.  He 
got some relief when sitting.  The examiner noted a well 
healed 2-inch incision in the naval cleft overlying the 
region of the coccyx.  The diagnosis was degenerative disc 
disease with reported extruded disc, lumbar spine.

The veteran underwent a VA orthopedic and neurological 
examination in December 1997.  He reported slipping on icy 
steps in January 1958 and landing on his buttocks.  He was 
examined but could not remember x-rays being taken.  He was 
treated with sitz baths, which improved his symptoms.  Around 
1960-61, he began experiencing severe pain in his coccyx, and 
underwent an excision in 1961.  He began to experience 
recurring pain in his lumbosacral joint, but not his coccyx, 
about 15 years ago.  He was prescribed a TENS unit at the 
time which relieved his symptoms until approximately 3 years 
ago when he underwent surgery in the form of a nephrectomy, 
left side.  

The orthopedic examiner noted that the veteran's present 
diagnosis for his low back pain was DDD, L5-S1.  The examiner 
opined that the veteran had no symptoms referable to the 
excised coccyx.  The diagnosis was SP, coccygectomy.

A neurological examiner noted a normal examination with the 
exception of perhaps slight weakness on dorsiflexion of the 
left foot.  The examiner opined that the lower back pain was 
due to DDD.

The veteran's disability is rated as P.O. removal of coccyx 
with tender scar.  Under the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5298, Coccyx, 
removal of, provides that partial or complete removal of the 
coccyx with painful residuals, warrants a 10 percent 
evaluation. This is the highest available schedular 
evaluation under this code. It is noted that the rating 
contemplates functional limitations caused by pain.

The Board notes that the original grant of service connection 
included consideration for a tender scar. A separate rating 
for a tender and painful scar was considered by the Board, 
but is not for application.  Under DC 7804, Scars, tender and 
painful on objective demonstration warrants a 10 percent 
disability evaluation.  However, there is no indication of 
any tenderness, or pain associated with the surgical scar 
from the coccygectomy.  The latest VA examination notes no 
symptoms referable to the excised coccyx, while the November 
1995 VA examination described the surgical scar as well 
healed.  Moreover, DC 5298 provides for a compensable rating 
for "painful residuals" which would include residual 
scarring were it tender and painful.  Thus, a separate rating 
is not warranted.

In this case, the rating is assigned for the complete removal 
of the coccyx, and that contemplates some accompanying pain.  
There is no basis, even giving consideration to the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and the provisions 
of 38 C.F.R. § 4.40 et seq., to assign a higher rating.  The 
functional limitation due to pain is contemplated in the 
current compensable rating and indicia of a higher rating are 
not shown.

Despite the appellant's statements concerning his subjective 
complaints of constant severe pain, the most recent objective 
medical evidence, the December 1997 VA examination, does not 
show any findings of pain, discomfort, or other 
symptomatology related to the PO residuals of the 
coccygectomy.  These findings are similar to those of the 
1995 VA examination. After reviewing the evidence on file, it 
is the conclusion of the Board that an evaluation in excess 
of 10 percent is not warranted.

Since the preponderance of evidence weighs against the claim, 
the benefit of the doubt doctrine is inapplicable since that 
doctrine only applies where there is approximate equipoise in 
the relevant evidence for and against the claim. 38 U.S.C.A. 
5107b.



II.  Service connection for DDD/DJD, lumbar spine, secondary 
to a coccygectomy.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  Moreover, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1999). Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated. Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The threshold question which must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a claim for direct service connection to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that the veteran has not claimed entitlement 
to service connection for DDD/DJD, lumbar spine on a direct 
service connection basis; rather, he asserts that he 
developed DDD/DJD as a result of his service-connected 
coccygectomy. As his coccygectomy is service connected, he 
thus argues that DDD/DJD, lumbar spine, if any, as a result 
of the coccyx surgery should similarly be service connected.

The veteran underwent a coccygectomy in service.  The 
associated medical records note that there was no associated 
trauma reported by the veteran at that time.  The medical 
records, and the separation examination, are negative for any 
findings of DDD/DJD, lumbar spine.

The examiner in a VA examination in November 1995, diagnosed 
DDD with reported extruded disc, lumbar spine.  No opinion 
was offered as to the etiology of his DDD.

The veteran underwent a VA orthopedic and neurological 
examination in December 1997.  The diagnosis was DDD, lumbar 
spine, L5-S1.  The orthopedic examiner opined that the 
veteran's complaints of low back pain had no relationship to 
his excised coccyx, and the coccygectomy had not aggravated 
his low back pain.  This opinion was not otherwise 
contradicted, and no other opinion was entered.  The 
neurological examination was described as normal with the 
exception of some slight weakness on dorsiflexion of the left 
foot.  This was thought likely due to DDD of the lumbar 
spine.

The available post-service medical evidence does not contain 
any medical opinions or diagnoses which would connect the 
veteran's currently diagnosed DDD, or DJD to his 
coccygectomy.  It is not shown by any of the evidence on file 
that the service-connected disorder in any way aggravates the 
DDD or DJD of the lumbar spine.  Without such evidence the 
claim is not well grounded.

In this case, the Board notes that the veteran's contentions 
are not supported by any competent medical evidence.  The 
veteran is a layperson with no medical training or expertise, 
and his contentions by themselves do not constitute competent 
medical evidence of a nexus between DDD/DJD, lumbar spine, 
and his coccygectomy.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  In the absence of competent medical 
evidence establishing the necessary link, the claim of 
entitlement to service connection for DDD/DJD, lumbar spine 
secondary to a coccygectomy is not well grounded and must be 
denied.  

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, as well as in other correspondence 
and this decision, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  It is 
also noted that he has not advised the RO of any available 
specific competent evidence which would well ground his 
claim.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for postoperative 
(P.O.) coccygectomy, described as removal of the coccyx, with 
tender scar, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for degenerative disc 
disease/degenerative joint disease (DDD) (DJD), lumbar spine, 
secondary to a coccygectomy is denied as not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 10 -


- 7 -


